El Juez Asociado Se. FraNoo Soto,
emitió la opinión del tribunal.
Este es nn caso sobre infracción de la sección 61 de la Ley de Arbitrios. Se originó en la Corte Municipal de Lares y la acusación formulada es como sigue:
“Que en 13 de noviembre de 1921, como a las 3 p. m. y en el barrio Lares, y en su casa morada, dentro del Distrito Judicial Municipal de Lares, que forma parte del Distrito Judicial de Aguadilla, P. R., allí y entonces el referido acusado, voluntaria, maliciosa y criminalmente, tenía en su poder y custodia y bajo su control, un alambique o aparato para destilar ron sin haberlo inscrito en la Ofi-cina del Tesorero de Puerto Rico, firmando y archivando con dicho Tesorero de Puerto Rico una declaración por escrito, haciendo cons-tar el sitio particular donde dicho aparato o alambique está situado o almacenado, la clase de alambique y su capacidad cúbica, el nombre del dueño del mismo, sitio de su residencia y los fines para los cuales dicho alambique o aparato se ha usado, se estaba usando o s.e pro ponía usar, infringiendo así las disposiciones de la sección 61 de Ley No. 55, aprobada en junio 15 de 1919. El alambique en cues-tión tiene una capacidad de ochenta litros más o menos, no pudiendo ocuparle el cabezote y la serpentina, por haberla ocultado en 'mo-mentos de ser sorprendido, también le fueron ocupadas cuatro bote-llas conteniendo alcohol y una demesana pequeña conteniendo alcohol, haciendo un conjunto de dos litros y medio de alcohol;, y un galón vacío. ’ ’
La Corte de Distrito de Aguadilla vió el caso en apela-ción y declaró culpable al acusado, y le impuso la pena de cien dólares de multa, o un día de cárcel por cada dólar que dejare de satisfacer, no excediendo la prisión subsidiaria de noventa días y además al pago de las costas. Contra esta sentencia es que se ha interpuesto el presente recurso some-tido ahora a nuestra consideración.
*776El apelante alega que se lian cometido cuatro errores por la corte inferior.
El primer error se refiere al no ordenar la corte el so-breseimiento y archivo de la cansa por infracción del apar-tado 5 del artículo 29 del Código de Enjuiciamiento Criminal. En cuanto a esto, tenemos ya un precedente sentado por esta corte en el caso de El Pueblo v. Ribas, 16 D. P. R. 616. El lenguaje de la corte, en parte, es el siguiente:
“Es, pues, evidente que dentro de los diez días de haberse reci-bido la causa en la corte de distrito, ésta debió hacer el señalamiento de día para el juicio, y al no hacerlo así, infringió el apartado quinto del artículo 29 del Código de Enjuiciamiento Criminal, según ha quedado enmendado por dicha ley de 12 de marzo de 1908; pero estimamos que aún cuando tal error fue debidamente excepcionado, por lo que ha merecido nuestra consideración, no ha lastimado nin-guno de los derechos del acusado; y, en su virtud, es de aplicación el artículo Io. de la ley de mayo 30 de 1904, relativa a la revocación de sentencias en causas criminales, según la cual, siempre que apa-reciere que el tribunal sentenciador hubiere desatendido cualquier requisito legal, no se anulará la sentencia, a menos que el error que de los autos resultare, tendiere a perjudicar los derechos de cual-quiera de las partes.”
T no resulta de la transcripción del récord que se hayan lesionado los derechos del acusado, porque el único supuesto perjuicio que expuso con su propia declaración fué el temor de que uno de los fiadores le retirara la fianza, pero esto no se realizó y el acusado continuó en libertad.
El segundo error consiste en haber denegado la corte la eliminación del párrafo que en la acusación dice:
“ * * '* fueron ocupadas cuatro botellas conteniendo alcohol y una damesana pequeña conteniendo alcohol, haciendo un conjunto de dos litros y medio de alcohol; y un galón vacío.”
Este error carece de toda importancia. El delito que se persigue es haberse ocupado en poder del acusado un alam-*777toque sin tenerlo inscrito en la Tesorería de Pnérto Rico. El objeto único de tal aparato es la destilación de alcohol y este es nn producto qne necesita envases, y el párrafo in-serto se refiere a la ocupación de efectos qne habían de tener una relación necesaria, de causa o efecto, entre el aparato principal y sus accesorios, que son los que mencionan en dicho párrafo para darle una forma completa a la acusación como resultado de la realidad de los hechos. Además, aun-que se considerase materia redundante dicho párrafo, esto no significaría confusión alguna en la acusación, porque el hecho delictivo de la acusación resuelta claro y en nada afec-taba a los requisitos esenciales de la misma.
El tercer error que se atribuye a la corte es porque declaró sin lugar la moción de nonsuit presentada por el acusado. El acusado no presentó esta moción después de practicada la prueba de cargo, sino .que esperó a que se practicara su prueba de defensa. Esta circunstancia implica que el acu-sado renunció al derecho que tuvo por no haberla presen-tado en el tiempo oportuno y la corte inferior no cometió error alguno al declarar sin lugar dicha moción. Véanse los casos de El Pueblo v. Alvarado, 19 D. P. R. 870, y El Pueblo v. Ojeda, 26 D. P. R. 438.
El cuarto y último error que alega el apelante es que la' corte inferior erró al apreciar la prueba.
La evidencia presentada por el fiscal consistió en dos policías que fueron los que presenciaron los hechos y ocu-paron el cuerpo del delito, y contra esta prueba el acusado opuso la declaración de un testigo y su propio testimonio. Así aparece la prueba en conflicto pero la corte inferior lo ha resuelto en contra del acusado, y como no resulta de la misma que se haya cometido error grave o manifiesto ni haberse actuado con pasión, prejuicio o parcialidad al apre-ciarse dicha evidencia, no estamos en el caso de intervenir en la apreciación que de la misma hizo la corte inferior, y *778por esta razón y las que más arriba se dejan expuestas de-bemos confirmar la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Woli, Aldrey y Hutcbison.